Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00743-CV

                                    John David HODGES,
                                          Appellant

                                               v.

                                       Isabel HODGES,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18089
                        Honorable Mary Lou Alvarez, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
prosecution. Costs of appeal are taxed against appellant.

       SIGNED June 30, 2021.


                                                _________________________________
                                                Liza A. Rodriguez, Justice